Citation Nr: 1517480	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to November 1957; he died in March 2011.  The appellant is his surviving sister.  This matter is on appeal from an October 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania.  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran died in March 2011 at Grady Memorial Hospital in Atlanta, Georgia, due to respiratory failure due to metastatic lung disease due to renal cell carcinoma; he was cremated that month and buried in a National cemetery.

2.  The appellant, the Veteran's sister, paid for the Veteran's funeral expenses and filed an application for burial benefits, received by VA in April 2011, for the nonservice-connected death; there is no evidence to show that the appellant's personal funds were used to defray the cost of a plot.

3.  The Veteran was not discharged or released from active service for a disability incurred in or aggravated in the line of duty.

4.  At the time of the Veteran's death, service connection was not in effect for any disability; he was not receiving VA compensation or pension benefits; a claim for such benefits was not pending; and he was not in a VA facility or en route thereto.



CONCLUSION OF LAW

The criteria for the payment of burial allowance or a plot or interment allowance are not met.  38 U.S.C.A. §§ 2302 , 2303, 2304, 2307, 5107(b) (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 79 Fed. Reg. 109, 32658-62 (June 6, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §  3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the undersigned identified the issue of entitlement to nonservice-connected burial benefits on appeal and focused on the elements necessary to substantiate the claim.  Discussion during the hearing covered that the essential facts of the matter do not appear to be in dispute and that the Board is confined by the relevant law as applied to the undisputed facts (additional development of the evidence would not assist her with the claim).  A deficiency in the conduct of the hearing is not alleged. The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. §  3.103(c)(2) were satisfied.

The Veteran served on active duty from July 1955 to November 1957.  His death certificate shows that he died in March 2011 at Grady Memorial Hospital in Atlanta, Georgia, due to respiratory failure due to metastatic lung disease due to renal cell carcinoma.  In April 2011, VA received the appellant's application for burial benefits, which indicates that the Veteran was cremated in March 2011, within days of his death.  The appellant claims the total expense of burial, funeral, and transportation was $3,245 (there was no cost for burial plot, mausoleum vault, columbarium niche, etc.).  Of record is a funeral home expense report which indicates that the appellant paid in full for the Veteran's burial, funeral, and transportation (documented in Virtual VA as part of the appellant's application for burial benefits and associated documents).

At the time of his death, the Veteran had not established service connection for any disability.  There is no indication, nor is it contended, that his death was due to a service-connected disorder.  In fact, in her claim for burial benefits received in April 2011, the appellant specifically denied that the Veteran's death was due to his service.  Accordingly, only eligibility for nonservice-connected burial benefits may be considered.

Significantly, effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allowed VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims.  See 79 Fed. Reg. 109, 32658-62 (June 6, 2014).

Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  As the appellant's claim was received in April 2011 and was still pending on July 7, 2014, both the older and revised criteria apply, whichever is more favorable.

In this case, the AOJ has not yet considered the appellant's claim in light of the new regulations, however, none of the amended provisions apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

Moreover, as the substantive requirements for a non-service-connected burial allowance are the same in either version of the regulations, the Board finds that neither version is more favorable to the appellant in this case.  For the sake of clarity and consistency, the Board's discussion shall cite to the regulations in effect at the time that the appellant filed her claim (the older version of the regulations in this case).

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).  [Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii).  As noted, the appellant's claim does not include a claim for plot allowance.]

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, (2) the veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Burial benefits are also payable if a veteran dies from nonservice-connected causes while properly hospitalized by VA in a facility described by law.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility for hospital, nursing home, or domiciliary care; admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); admission (transfer) to a nursing home for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under law.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA facility" means facilities over which VA has direct jurisdiction; government facilities for which VA contracts; and public or private facilities at which VA provides recreational activities for patients.  38 U.S.C.A. § 1701(3).  When a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care, burial, funeral, plot, interment, and transportation expenses will be allowed as though death occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605.

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Based on the above factual record, the claim was timely filed, and the appellant is a party with legal standing to submit the claim for a burial allowance.  However, the Board finds that none of the alternate criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension; in fact, the record does not show he had any disability that was service-connected.  Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of his death.  The record does not show (and it is not claimed) that he ever filed such a claim.  Third, the evidence does not indicate that the Veteran was a veteran of any war who had no next of kin, especially as the appellant in this case is his sister.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The death certificate shows that the Veteran died at March 2011 at Grady Memorial Hospital in Atlanta, Georgia.  Therefore, burial benefits are not warranted on the foregoing bases.

The appellant contends that nonservice-connected burial benefits are warranted, asserting essentially that such benefits should be awarded based on the fact that the Veteran sought to be admitted to a VA hospital days prior to his death, but was diverted to Grady Memorial Hospital due to the VA hospital being filled to capacity at that time.  The Board understands the appellant's argument, and sympathizes with her position: the fact that the Veteran was not hospitalized by VA at the time of his death was due to circumstances out of his and the appellant's control, and was a consequence of the VA hospital's inability to admit him at the time.  However, the controlling legal criteria are clear and are not met in this case; the record does not show, and the appellant has not submitted, any evidence that the Veteran died while properly hospitalized by VA in a VA or non-VA facility (i.e., that Grady Memorial Hospital has contracted with VA to furnish hospital care or medical services).  The appellant has not alleged (and the evidence of record does not otherwise suggest) any basis of entitlement other than directing attention to the fact that the Veteran died in a non-VA hospital only after first being diverted from a VA hospital.  The fact that a VA facility diverted the Veteran to Grady Memorial Hospital does not constitute hospitalization under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services).

While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  It should be emphasized that the Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board may be sympathetic to the appellant's claim, the plain reading of the law does not entitle her to the burial benefit allowance sought in this case.

The critical facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal seeking entitlement to nonservice-connected VA burial benefits is denied.



______________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


